     Case 1:21-cv-01169-TCB Document 32 Filed 04/15/21 Page 1 of 3




           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION

L. LIN WOOD,

          Plaintiff,
                                          CIVIL ACTION FILE
v.
                                          NO.: 1:21-CV-01169-TCB
PAULA J. FREDERICK, CONNIE
S. COOOPER, JEFFREY R.                    DEFENDANTS’ WAIVER OF
HARRIS, CASEY CARTER                      THE SERVICE OF
SANTAS, PATRICIA F. AMMARI,               SUMMONS
KAYLA E. COOPER, ELIZABETH
L. FITE, ELISSA B. HAYNES,
MARGARET W. SIGMAN
PUCCINI, SHERRY BOSTON,
ELIZABETH POOL O’NEAL,
DAVID F. RICHARDS, JENNIFER
D. WARD, MICHAEL FULL, SR.,
JENNIFER ELIZABETH DUNLAP,
CHRISTIAN J. STEINMETZ, III,
BRANDON L. PEAK, TOMIEKA
DANIEL, CHRISTOPHER
SUTTON CONNELLY, MELODY
GLOUTON, and DAWN JONES,

          Defendants.
           Case 1:21-cv-01169-TCB Document 32 Filed 04/15/21 Page 2 of 3




       DEFENDANTS’ WAIVER OF THE SERVICE OF SUMMONS

To: Larry L. Crain, Esq.

      I have received your request to waive service of a summons in this action,

along with a copy of the complaint, two copies of this waiver form, and a prepaid

means of returning one signed copy of the form to you.

      I represent all Defendants in this matter. On behalf of all Defendants, I

waive service of the summons. By waiving service of the summons, Defendants do

not waive any defenses or objections to the lawsuit, do not waive the right to

contest the Court’s jurisdiction, and do not waive the right to contest the venue of

the action. Defendants waive any objections to the absence of a summons or of

service.

      I also understand that Defendants must file and serve an answer or a motion

under Rule 12 within 60 days from March 23, 2021, the date when this request was

sent (or 90 days if it was sent outside the United States). If Defendants fail to do

so, a default judgment may be entered against the Defendants.

      Respectfully submitted this 15th day of April 2021.




[Signature appears on following page]
            Case 1:21-cv-01169-TCB Document 32 Filed 04/15/21 Page 3 of 3




NALL & MILLER, LLP

By: /s/ Patrick N. Arndt
ROBERT L. GOLDSTUCKER
Georgia State Bar No. 300475
PATRICK N. ARNDT
Georgia State Bar No. 139033
bgoldstucker@nallmiller.com
parndt@nallmiller.com

235 Peachtree Street, N.E.
Suite 1500 – North Tower
Atlanta, Georgia 30303-1418
Phone:     (404) 522-2200
Facsimile: (404) 522-2208



Attorneys for Defendants




891723v.1
